DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement submitted on 07/13/2020 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Specification
The disclosure is objected to because of the following informalities: Reference numbers “114” and “106” are not depicted in Figs. 11 and 12, as recited in Paragraph [0035] of the Specification. Rather, Reference numbers “114” and “106” are depicted in Figs. 1, 6, and 7. Appropriate correction is required.

Claim Objections
Claim 4 is objected to because of the following informality: “the at least wireless command” recited in line 8 should likely read “the at least one wireless command”. Appropriate correction is required.
Claim 5 is objected to because of the following informality: “the move instruction and the conditional instruction block” recited in line 5 should likely read “the move command and the conditional command” for consistency purposes and to avoid claim ambiguity. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 recites the limitation "motor" in line 1. There is insufficient antecedent basis for this limitation in the claim. Claim 6 is further rejected for the recitation of the limitation “drive wheels” for the same reasoning.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Choi (U.S. 7,291,054 B2).
Regarding claim 1, Choi discloses a programmable robot (Fig. 1, #20) comprising: a body (Col. 1, ln. 43-44; Col. 3, ln. 26-32); 
a pair of drive wheels rotatably coupled to the body (Figs. 3-4, #23, 24, 25, 26; Col. 3, ln. 25-29); 
a pair of electric motors in the body for driving the drive wheels (Fig. 8; Col. 3, ln. 1-5, 36-39); 
a receiver unit configured to receive at least one wireless command from a programming device (Fig. 19, #73; Col. 3, ln. 52-55); 
a sensor configured to sense a surrounding environment of the programmable robot (Col. 8, ln. 37-39); and 
a controller operably connected to the receiver unit and the sensor (Fig. 19, #74), the controller configured to control operation of the electric motors in response to the at least one wireless command received from the receiver unit (Fig. 19, #74, “decoder & motor / lamp control unit”; Col. 3, ln. 52-55) and a data signal received from the sensor (Col. 8, ln. 37-39, where a sensor may be included for sensing the environment to determine when the body of the robot approaches an obstacle and needs to move in one direction or the other or stop based on a preprogrammed action).

Regarding claim 2, Choi discloses wherein the at least one wireless command includes a move instruction to control direction of movement of the programmable robot (Col. 3, ln. 15-18; Col. 3, ln. 45-49, where the vehicle may move in a forward, rearward, left turn, right turn, or side sinusoidal direction as programmed into the vehicle via a remote controller unit 70) and a conditional command to control movement of the programmable robot in response to the data signal received from the sensor (Col. 4, ln. 28-30, 62-66, Col. 7, ln. 44-58, where the keys 76 on the remote control unit 70 may be used for programming different stunt actions and movements, or additionally, where a shift key may be used to alter the action from the basic program; Col. 8, ln. 37-39, where a sensor may be included for sensing the environment to determine when the body of the robot approaches an obstacle and needs to move in one direction or the other or stop based on a preprogrammed action).

Regarding claim 3, Choi discloses wherein each motor is configured to separately drive one of the drive wheels (Fig. 19, #42, 43; Col. 3, ln. 36-39, where motor 42 operates wheels 25, and motor 43 operates wheel 26).

Regarding claim 4, Choi discloses a system (Col. 1, ln. 4-9, 27-28) comprising a programmable robot (Fig. 1, #20; Col. 3, ln. 45-55) including a drive assembly configured to move the programmable robot (Col. 3, ln. 1-5, 35-44); 
a receiver unit configured to receive at least one wireless command from a programming device (Fig. 19, #73; Col. 3, ln. 52-55); 
a sensor configured to sense a surrounding environment of the programmable robot (Col. 8, ln. 37-39, where a sensor may be included for sensing the environment to determine when the body of the robot approaches an obstacle and needs to move in one direction or the other or stop based on a preprogrammed action); and 
a controller operably connected to the receiver unit and the sensor (Fig. 19, #74), the controller configured to control operation of the drive assembly in response to the at least one wireless command received from the receiver unit (Fig. 19, #74, “decoder & motor / lamp control unit”; Col. 3, ln. 52-55) and a data signal received from the sensor (Col. 8, ln. 37-39, where a sensor may be included for sensing the environment to determine when the body of the robot approaches an obstacle and needs to move in one direction or the other or stop based on a preprogrammed action); and
	the programming device configured to receive user input (Col. 4, ln. 15-21), to generate the at least one wireless command in response to the user input (Col. 3, ln. 63-66; Col. 4, ln. 24-26), and to transmit the at least one wireless command to the programmable robot (Col. 3, ln. 66; Col. 4, ln. 15-19, 27-32).

	Regarding claim 5, Choi discloses wherein the programming device includes at least one maneuvering button for generating a move command to control direction of movement of the programmable robot (Col. 4, ln. 38-40), an object detection button for generating a conditional command to control movement of the programmable robot in response to a condition (Fig. 10, #76, programming keypad buttons on the remote control unit 70; Col. 4, ln. 28-30, 62-66, Col. 7, ln. 44-58, where the keys 76 on the remote control unit 70 may be used for programming different stunt actions and movements, or additionally, where a shift key may be used to alter the action from the basic program; Col. 8, ln. 37-39, where a sensor may be included for sensing the environment to determine when the body of the robot approaches an obstacle and needs to move in one direction or the other or stop based on a preprogrammed action), and a transmit button for transmitting the move instruction and the conditional instruction block to the programmable robot (Col. 4, ln. 42-43).  

	Regarding claim 6, Choi discloses wherein each motor is configured to separately drive one of the drive wheels (Fig. 19, #42, 43; Col. 3, ln. 36-39, where motor 42 operates wheels 25, and motor 43 operates wheel 26).

	Regarding claim 7, Choi discloses a method of teaching and learning computer programming (Col. 4, ln. 15-19, where a user may use an interactive programming system that allows the user to program through a remote control an object performing a series of preset actions) using a programmable robot having a sensor for detecting an object relative to the programmable robot (Col. 8, ln. 37-39, where a sensor may be included for sensing the environment to determine when the body of the robot approaches an obstacle and needs to move in one direction or the other or stop based on a preprogrammed action), the programmable robot configured to be programmed remotely to move along a predetermined path using a handheld button-based programming device (Col. 4, ln. 15-19, 38-40; Col. 5, ln. 3-5), the remote handheld programming device including at least one maneuvering button for generating a move instruction to control movement of the programmable robot (Col. 4, ln. 38-40), and an object detection button for generating a conditional instruction block to control movement of the programmable robot in response to detecting the object (Fig. 10, #76, programming keypad buttons on the remote control unit 70; Col. 4, ln. 28-30, 62-66, Col. 7, ln. 44-58, where the keys 76 on the remote control unit 70 may be used for programming different stunt actions and movements, or additionally, where a shift key may be used to alter the action from the basic program; Col. 8, ln. 37-39, where a sensor may be included for sensing the environment to determine when the body of the robot approaches an obstacle and needs to move in one direction or the other or stop based on a preprogrammed action), the method comprising:
	actuating the at least one maneuvering button of the handheld button-based programming device and repeating the step one or more times to generate a main sequence of move instructions for the programmable robot (Col. 4, ln. 16-19, 38-40; Col. 5, ln. 3-5, where the user can program through the remote control a series of preset actions, such as maneuvering forward or backward, by pressing appropriate keypad buttons on the remote control);
	actuating the object detection button of the handheld button-based programming device to generate a conditional instruction block for the programmable robot (Fig. 10, #76, programming keypad buttons on the remote control unit 70; Col. 4, ln. 28-30, 62-66, Col. 7, ln. 44-58, where the keys 76 on the remote control unit 70 may be used for programming different stunt actions and movements, or additionally, where a shift key may be used to alter the action from the basic program; Col. 8, ln. 37-39, where a sensor may be included for sensing the environment to determine when the body of the robot approaches an obstacle and needs to move in one direction or the other or stop based on a preprogrammed action); 
	actuating the at least one maneuvering button of the handheld button-based programming device directly after selecting the object detection button and repeating the step one or more times to generate an alternate sequence of move instructions for the programmable robot as part of the conditional instruction block (Col. 4, ln. 16-19, 28-30, 62-66, Col. 7, ln. 44-58, Col. 8, ln. 37-39, where the user can program a series of preset actions, wherein said series of preset actions may include different stunt actions and movements, as well as preprogrammed actions to move in one direction or the other or stop in response to a determination that the body of a robot is approaching an obstacle); and
	transmitting to the programmable robot i) the main sequence of move instructions for controlling the programmable robot to perform the main sequence of move instructions and ii) the conditional instruction block including the alternate sequence of move instructions for controlling the programmable robot to perform the alternate sequence of move instructions in response to detecting the object (Col. 3, ln. 60-Col. 4, ln. 1, where the keyboard switches are pressed, permitting for a signal to be sent from the remote control unit to the programmable robot).

	Regarding claim 8, Choi discloses the at least one maneuvering button includes a forward button for generating an instruction to move the programmable robot in a forward direction relative to its orientation, a reverse button for generating an instruction to move the programmable robot in a reverse direction relative to its orientation, a right turn button for generating an instruction to rotate the programmable robot to the right relative to its orientation, and a left turn button for generating an instruction to rotate the programmable robot to the left relative to its orientation (Col. 4, ln. 38-40, 66-67, where the user may use different keys 76 of the remote control unit 70 to drive the programmable robot 20 forward, backward, turn left, or turn right), and
	selecting at least one maneuvering button of the handheld button-based programming device includes selecting the forward button, the reverse button, the right turn button, or the left turn button (Col. 4, ln. 38-40).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALYSSA N BRANDLEY whose telephone number is (571)272-4280. The examiner can normally be reached M-F: 8:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dmitry Suhol, can be reached on (571)272-4430. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALYSSA N BRANDLEY/Examiner, Art Unit 3715                                                                                                                                                                                                        
/Jay Trent Liddle/Primary Examiner, Art Unit 3715